DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
1.	The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Response to Arguments
2.	Applicant's arguments, filed on June 9, 2022, with respect to Disposition of Claims, have been considered but they are not persuasive.
A. Support for claim 1
Regarding claim 1, as amended, applicant argues that support for the DCI format being determined according to the content of the CRC code of claim 1 can be found in the first and second paragraphs of page 10 of the Specification (See Remarks, page 6, lines 18-26). Applicant argues that “determining the DCI format” can be found in the first paragraph of page 10 of the Specification, and that “the content of the CRC code” can be found in the seventh paragraph of page 11 (See Remarks, page 6, lines 18-26).
Examiner respectfully disagrees. Examiner notes that claim 1 recites “determining, by the terminal device, a DCI format of the detected DCI according to a content of a Cyclic Redundancy Check (CRC) code of the detected DCI” in lines 4-6. Further, examiner notes that the first paragraph of page 10 of the Specification discloses a mapping relationship between basic numerologies – namely, subcarrier spacing – and DCI formats, but that the first paragraph of page 10 does not disclose “determining, by the terminal device, a DCI format. Furthermore, examiner notes that the seventh paragraph of page 11 discloses “the terminal device may determine the basic numerology configured to transmit the data according to a length of the CRC code or a content of the CRC code.” However, the Specification does not disclose “determining, by the terminal device, a DCI format of the detected DCI according to a content of a Cyclic Redundancy Check (CRC) code of the detected DCI”.
B. Support for claims 10 and 21
Regarding claims 10 and 21, as amended, applicant argues that support for claims 10 and 21 can be found in the Specification by virtue of reciting similar features as those discussed with respect to claim 1. Relevant limitations claimed in claim 1 are discussed above.
3.	Applicant's arguments with respect to objections to claims 2, 11, and 21 have been considered and are persuasive. Objections to claims 2, 11, and 21 have been withdrawn, with the exceptions noted below.
4.	Applicant's arguments with respect to the 35 U.S.C. 112(a) rejection of claims 1-2, 10-11, and 21 have been considered and are persuasive. Rejections of claims 1-2, 10-11, and 21 have been withdrawn, with the exceptions noted below.
5. 	Applicant's arguments regarding rejection of claims 1, 10, and 21 under 35 U.S.C. 103 have been fully considered but they are not persuasive.
A. § 103 rejection of claim 1
Regarding claim 1, as amended, applicant argues claim 1 is in condition for allowance, because applied references Moulsley ‘919 (US 10,009,919, First Embodiment) and Chen ‘311 (US 2016/0345311) do not disclose “determining, by the terminal device, a DCI format of the detected DCI according to a content of a Cyclic Redundancy Check (CRC) code of the detected DCI; wherein numbers of bits of frequency-domain resource allocation fields are different in different DCI formats that are determined by the content of CRC code” (See Remarks, page 7, lines 23-26, page 8, para 2).
First, applicant argues that Moulsley ‘919 discloses that the DCI format is associated with the CRC and the DCI format can be determined according to the CRC, rather than disclosing determining the DCI format according to the content of the CRC code” (See Remarks, page 8, para 5).
Examiner respectfully disagrees. Examiner notes that claim 1 is rejected under 35 U.S.C. 112(a) because, while the Specification teaches “the terminal device may determine the basic numerology configured to transmit the data according to a CRC code […] of the detected DCI” (page 11, para 7), the Specification does not disclose “determining, by the terminal device, a DCI format of the detected DCI according to a content of a Cyclic Redundancy Check (CRC) code of the detected DCI.” Further, examiner notes that, for purposes of examination, examiner’s interpretation of “determining, by the terminal device, a DCI format of the detected DCI according to a content of a Cyclic Redundancy Check (CRC) code of the detected DCI” is “determining, by the terminal device, a basic numerology configured to transmit the data according to a content of a Cyclic Redundancy Check (CRC) code of the detected DCI.” Furthermore, examiner notes that, according to such interpretation, Moulsley ‘919 discloses “determining, by the terminal device, a DCI format of the detected DCI according to a content of a Cyclic Redundancy Check (CRC) code of the detected DCI” (col. 10:60-67, 15:37-59, and 22:32-36; predefined DCI formats have an associated CRC; the CRC is used by the UE to recognize the DCI, where the DCI contains the DCI format; thus, the UE determines the numerology that is the DCI format according to the CRC of the DCI; examiner notes that claim 1 is rejected under 35 U.S.C. 112(a), and that the preceding limitation is, for purposes of examination, interpreted as “determining, by the terminal device, a basic numerology configured to transmit the data according to a content of a Cyclic Redundancy Check (CRC) code of the detected DCI”).
Second, applicant argues that Moulsley ‘919 does not disclose that numbers of bits of frequency-domain resource allocation fields are different in different DCI formats that are determined by the content of CRC code (See Remarks, page 8, para 6). 
Examiner respectfully disagrees. Examiner notes that Moulsley ‘919 discloses “determining, by the terminal device, a DCI format of the detected DCI according to a content of a Cyclic Redundancy Check (CRC) code of the detected DCI” (col. 10:60-67, 15:37-59, and 22:32-36; predefined DCI formats have an associated CRC; the CRC is used by the UE to recognize the DCI, where the DCI contains the DCI format; thus, the UE determines the numerology that is the DCI format according to the CRC of the DCI; examiner notes that claim 1 is rejected under 35 U.S.C. 112(a), and that the preceding limitation is, for purposes of examination, interpreted as “determining, by the terminal device, a basic numerology configured to transmit the data according to a content of a Cyclic Redundancy Check (CRC) code of the detected DCI”). Further, examiner has applied Chen ‘921 (US 2015/0341921) to clearly teach “wherein numbers of bits of frequency-domain resource allocation fields are different in different DCI formats that are determined by the content of CRC code” (para 104-105; the number of bits provided for uplink resource allocation is different for DCI format 0 and DCI format 1, where the uplink resources are the time-frequency resources that are physical resource blocks (PRBs); thus, numbers of bits of time-frequency-domain resource allocation fields are different in different DCI formats; examiner notes that claim 1 is rejected under 35 U.S.C. 112(a), and that the preceding limitation is, for purposes of examination, interpreted as “wherein numbers of bits of frequency-domain resource allocation fields are different in different DCI formats”).
B. § 103 rejection of claims 10 and 21
Regarding claims 10 and 21, as amended, applicant argues the claims are allowable by virtue of reciting similar features as those discussed with respect to claim 1. Relevant limitations claimed in claim 1 are discussed above. Applicant does not present arguments regarding additional limitations claimed in claims 10 and 21.

Claim Objections
6.	Claims 1, 10, 21, 23, 27, and 30-31 are objected to because of the following informalities:  
“CRC code" in claim 1 (line 8), claim 10 (line 11), and claim 21 (line 9) should be replaced with - - the CRC code - - to be consistent with the first citation of “a Cyclic Redundancy Check (CRC) code” in claim 1 (line 6), claim 10 (line 8-9), and claim 21 (line 7), respectively.
Claim 1 (line 12-13), claim 10 (line 13), and claim 21 (line 12) recite “the number of bits of the frequency-domain resource allocation field” and it should be - - a number of bits of a frequency-domain resource allocation field - -, as “the number of bits of the frequency-domain resource allocation field” lacks antecedent basis.
“The detected DCI" in claim 21 (line 12-13) and claim 30 (lines 2-3 and line 4) should be replaced with - - the DCI - - to be consistent with the first citation of “Downlink Control Information (DCI)” in claim 21 (line 5).
“Different values of the numerology" in claim 23 (line 1), claim 27 (line 1), and claim 31 (line 1) should be replaced with - - the different valueso0o- of the numerology - - to be consistent with the first citation of “different values of the numerology” in claim 22 (line 6-7), claim 26 (line 6), and claim 30 (line 5), respectively.

Claim Rejections - 35 USC § 112
7.	Claims 1, 10, 21-33 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement.  The claims contain subject matter which was not described in the Specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for pre-AIA  the inventor(s), at the time the application was filed, had possession of the claimed invention.  
Claim 1 is amended to recite “determining, by the terminal device, a DCI format of the detected DCI according to a content of a Cyclic Redundancy Check (CRC) code of the detected DCI” in lines 4-6. However, the Specification fails to show that a terminal device determines a DCI format according to a CRC of a detected DCI. While the Specification teaches “the terminal device may determine the basic numerology configured to transmit the data according to a CRC code […] of the detected DCI” (page 11, para 7), it does not disclose “determining, by the terminal device, a DCI format of the detected DCI according to a content of a Cyclic Redundancy Check (CRC) code of the detected DCI.” For purposes of examination, examiner’s interpretation of “determining, by the terminal device, a DCI format of the detected DCI according to a content of a Cyclic Redundancy Check (CRC) code of the detected DCI” in lines 4-6 is “determining, by the terminal device, a basic numerology configured to transmit the data according to a content of a Cyclic Redundancy Check (CRC) code of the detected DCI.” Further, examiner’s interpretation of “wherein numbers of bits of frequency-domain resource allocation fields are different in different DCI formats that are determined by the content of CRC code” in claim 1, lines 7-8 is “wherein numbers of bits of frequency-domain resource allocation fields are different in different DCI formats”.
Claim 10 is amended to recite “a terminal device […] determining DCI format of the detected DCI according to a content of a Cyclic Redundancy Check (CRC) code of the DCI” in lines 1 and 7-9. However, the Specification fails to show that a terminal device determines a DCI format according to a CRC of a detected DCI. While the Specification teaches “the terminal device may determine the basic numerology configured to transmit the data according to a CRC code […] of the detected DCI” (page 11, para 7), it does not disclose “a terminal device […] determining DCI format of the detected DCI according to a content of a Cyclic Redundancy Check (CRC) code of the DCI.” For purposes of examination, examiner’s interpretation of “determining DCI format of the detected DCI according to a content of a Cyclic Redundancy Check (CRC) code of the DCI” in lines 7-9 is “determining a basic numerology configured to transmit the data according to a content of a Cyclic Redundancy Check (CRC) code of the detected DCI.” Further, examiner’s interpretation of “wherein numbers of bits of frequency-domain resource allocation fields are different in different DCI formats that are determined by the content of CRC code” in claim 10, lines 9-11 is “wherein numbers of bits of frequency-domain resource allocation fields are different in different DCI formats”.
Claim 21 is amended to recite “the DCI being used by the terminal device to determine a DCI format of the DCI according to a Cyclic Redundancy Check (CRC) code of the DCI” in lines 6-8. However, the Specification fails to show that a terminal device determines a DCI format according to a CRC of a detected DCI. While the Specification teaches “the terminal device may determine the basic numerology configured to transmit the data according to a CRC code […] of the detected DCI” (page 11, para 7), it does not disclose “the DCI being used by the terminal device to determine a DCI format of the DCI according to a Cyclic Redundancy Check (CRC) code of the DCI.” For purposes of examination, examiner’s interpretation of “the DCI being used by the terminal device to determine a DCI format of the DCI according to a Cyclic Redundancy Check (CRC) code of the DCI” in lines 6-8 is “the DCI being used by the terminal device to determine a basic numerology configured to transmit the data according to a Cyclic Redundancy Check (CRC) code of the DCI.” Further, examiner’s interpretation of “wherein numbers of bits of frequency-domain resource allocation fields are different in different DCI formats that are determined by the content of CRC code” in claim 21, lines 8-10 is ““wherein numbers of bits of frequency-domain resource allocation fields are different in different DCI formats”.
Claim 22 recites “determining, by the terminal device, the DCI format of the detected DCI according to the value of the numerology and a correspondence relationship between different values of the numerology and the different DCI formats” in lines 5-7. However, the Specification fails to show that a terminal device determines a DCI format according to a value of a numerology and a correspondence relationship between different numerologies and different DCI formats. While the Specification teaches “the terminal device may further determine the basic numerology configured to transmit the data according to a DCI format of the detected DCI and a mapping relationship between DCI formats and basic numerologies” (page 11, para 8), it does not disclose “determining, by the terminal device, the DCI format of the detected DCI according to the value of the numerology and a correspondence relationship between different values of the numerology and the different DCI formats.” For purposes of examination, examiner’s interpretation of “determining, by the terminal device, the DCI format of the detected DCI according to the value of the numerology and a correspondence relationship between different values of the numerology and the different DCI formats” in lines 4-6 is “determining, by the terminal device, the value of the numerology according to the DCI format of the detected DCI and a correspondence relationship between the different DCI formats and different values of the numerology”.
Claim 26 recites “the terminal device […] determining the DCI format of the detected DCI according to the value of the numerology and a correspondence relationship between different values of the numerology and the different DCI formats” in lines 1 and 5-7. However, the Specification fails to show that a terminal device determines a DCI format according to a value of a numerology and a correspondence relationship between different numerologies and different DCI formats. While the Specification teaches “the terminal device may further determine the basic numerology configured to transmit the data according to a DCI format of the detected DCI and a mapping relationship between DCI formats and basic numerologies” (page 11, para 8), it does not disclose “the terminal device […] determining the DCI format of the detected DCI according to the value of the numerology and a correspondence relationship between different values of the numerology and the different DCI formats.” For purposes of examination, examiner’s interpretation of “determining the DCI format of the detected DCI according to the value of the numerology and a correspondence relationship between different values of the numerology and the different DCI formats” in lines 5-7 is “determining the value of the numerology according to the DCI format of the detected DCI and a correspondence relationship between the different DCI formats and different values of the numerology”. 
Claim 30 recites “used by the terminal device to […] determine the DCI format of the detected DCI according to the value of the numerology and a correspondence relationship between different values of the numerology and the different DCI formats” in lines 1 and 5-7. However, the Specification fails to show that a terminal device determines a DCI format according to a value of a numerology and a correspondence relationship between different numerologies and different DCI formats. While the Specification teaches “the terminal device may further determine the basic numerology configured to transmit the data according to a DCI format of the detected DCI and a mapping relationship between DCI formats and basic numerologies” (page 11, para 8), it does not disclose “used by the terminal device to […] determine the DCI format of the detected DCI according to the value of the numerology and a correspondence relationship between different values of the numerology and the different DCI formats.” For purposes of examination, examiner’s interpretation of “determine the DCI format of the detected DCI according to the value of the numerology and a correspondence relationship between different values of the numerology and the different DCI formats” in lines 5-7 is “determine the value of the numerology according to the DCI format of the detected DCI and a correspondence relationship between the different DCI formats and different values of the numerology”. 
Claims 23-25, 27-29, and 31-33 are rejected as being dependent of rejected claims 1, 10, and 21.

Claim Rejections - 35 USC § 103
8. 	The following is a quotation of 35 U.S.C. 103, which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

9.	Claims 1, 10, 21-22, 26, and 30 are rejected under 35 U.S.C. 103 as being unpatentable over Moulsley ‘919 (US 10,009,919, First Embodiment; “Moulsley ‘919”), in view of Chen ‘921 (US 2015/0341921, “Chen ‘921”).
Regarding claims 1 and 10, Moulsley ‘919 discloses a terminal device (col. 15:37-45; terminal UE), comprising:
a processor (col. 15:37-45 and 22:32-36; UE comprises a processor); and
a memory storing a program, which, when executed by the processor, causes the processor to perform one or more actions (col. 15:37-45 and 22:32-36; UE features are implemented in hardware, including a processor; although the reference does not explicitly disclose a memory storing a program, which, when executed by the processor, causes the processor to perform one or more actions, it is inherent in the reference that the UE comprises a memory storing a program which is executed by the processor in order for the processor to perform actions, because a processor in a device requires instructions to execute in order to implement features of the device, and because such instructions are required to be stored in a memory that the processor accesses in order to access the instructions and implement the features) comprising:
detecting Downlink Control Information (DCI) sent by a network device and configured to schedule data (col. 3:59-67, 4:1-10, and 15:37-59; eNB sends to the UE scheduling information for DL and UL traffic, in the form of DCI, over a PDCCH; the UE detects the DCI sent by the eNB to schedule data traffic); 
determining DCI format of the detected DCI according to a content of a Cyclic Redundancy Check (CRC) code of the DCI (col. 10:60-67, 15:37-59, and 22:32-36; predefined DCI formats have an associated CRC; the CRC is used by the UE to recognize the DCI, where the DCI contains the DCI format; thus, the UE determines the numerology that is the DCI format according to the CRC of the DCI; examiner notes that claims 1 and 10 are rejected under 35 U.S.C. 112(a), and that the preceding limitation is, for purposes of examination, interpreted as “determining a basic numerology configured to transmit the data according to a content of a Cyclic Redundancy Check (CRC) code of the detected DCI”); and
detecting the data sent by the network device or sending the data to the network device, via a frequency-domain resource that is determined by the number of bits of the frequency-domain resource allocation field in the detected DCI (col. 3:59-67, 4:1-10, 15:37-59, 16:49-56, and 20:15-22; UE receives the DCI message in the PDCCH, with scheduling information comprising resource allocation; the resource allocation information is contained in the DCI format of the DCI, where allocated frequency-domain resources are used for the UL transmission from UE to eNB; thus, the UE sends data on frequency-domain resources indicated by a set of bits of the resource allocation field in the received DCI; examiner notes the use of alternative language; for rejection purposes, only one of the alternative limitations must be disclosed by prior art).
However, Moulsley ‘919 does not specifically disclose wherein numbers of bits of frequency-domain resource allocation fields are different in different DCI formats that are determined by the content of CRC code.
Chen ‘921 teaches wherein numbers of bits of frequency-domain resource allocation fields are different in different DCI formats that are determined by the content of CRC code (para 104-105; the number of bits provided for uplink resource allocation is different for DCI format 0 and DCI format 1, where the uplink resources are the time-frequency resources that are physical resource blocks (PRBs); thus, numbers of bits of time-frequency-domain resource allocation fields are different in different DCI formats; examiner notes that claims 1 and 10 are rejected under 35 U.S.C. 112(a), and that the preceding limitation is, for purposes of examination, interpreted as “wherein numbers of bits of frequency-domain resource allocation fields are different in different DCI formats”).
Therefore, it would have been obvious for one of ordinary skill in the art before the effective filing date of the claimed invention to combine Moulsley ‘919’s terminal device that detects DCI, to include Chen ‘921’s numbers of bits of time-frequency-domain resource allocation fields that are different in different DCI formats. The motivation for doing so would have been to enable a UE and a base station to determine what uplink resources to use when an actual interval for an uplink transmission is shorter than an assigned or intended interval for the uplink transmission (Chen ‘921, para 6-7).
Regarding claim 21, Moulsley ‘919 discloses a network device (col. 15:37-45; eNB), comprising:
a processor (col. 15:37-45 and 22:32-36; eNB comprises a processor); and
a memory storing a program, which, when executed by the processor, causes the processor to perform one or more actions (col. 15:37-45 and 22:32-36; eNB features are implemented in hardware, including a processor; although the reference does not explicitly disclose a memory storing a program, which, when executed by the processor, causes the processor to perform one or more actions, it is inherent in the reference that the eNB comprises a memory storing a program which is executed by the processor in order for the processor to perform actions, because a processor in a device requires instructions to execute in order to implement features of the device, and because such instructions are required to be stored in a memory that the processor accesses in order to access the instructions and implement the features) comprising:
transmitting Downlink Control Information (DCI) configured to schedule data of a terminal device (col. 3:59-67, 4:1-10, and 15:37-59; eNB sends to the UE scheduling information for DL and UL traffic, in the form of DCI, over a PDCCH; the UE detects the DCI sent by the eNB to schedule data traffic),
the DCI being used by the terminal device to determine a DCI format of the DCI according to a Cyclic Redundancy Check (CRC) code of the DCI (col. 10:60-67, 15:37-59, and 22:32-36; predefined DCI formats have an associated CRC; the CRC is used by the UE to recognize the DCI, where the DCI contains the DCI format; thus, the UE determines the numerology that is the DCI format according to the CRC of the DCI; examiner notes that claim 21 is rejected under 35 U.S.C. 112(a), and that the preceding limitation is, for purposes of examination, interpreted as “the DCI being used by the terminal device to determine a basic numerology configured to transmit the data according to a Cyclic Redundancy Check (CRC) code of the DCI”); and
transmitting the data to the terminal device or receiving the data transmitted by the terminal device, via a frequency-domain resource that is determined by the number of bits of the frequency-domain resource allocation field in the detected DCI (col. 3:59-67, 4:1-10, 15:37-59, 16:49-56, and 20:15-22; UE receives the DCI message in the PDCCH, with scheduling information comprising resource allocation; the resource allocation information is contained in the DCI format of the DCI, where the allocated frequency-domain resources are used for the DL transmission from the eNB to the UE; thus, the eNB transmits data to the UE on frequency-domain resources indicated by a set of bits of the resource allocation field in the received DCI; examiner notes the use of alternative language; for rejection purposes, only one of the alternative limitations must be disclosed by prior art).
However, Moulsley ‘919 does not specifically disclose wherein numbers of bits of frequency-domain resource allocation fields are different in different DCI formats that are determined by the content of CRC code.
Chen ‘921 teaches wherein numbers of bits of frequency-domain resource allocation fields are different in different DCI formats that are determined by the content of CRC code (para 104-105; the number of bits provided for uplink resource allocation is different for DCI format 0 and DCI format 1, where the uplink resources are the time-frequency resources that are physical resource blocks (PRBs); thus, numbers of bits of time-frequency-domain resource allocation fields are different in different DCI formats; examiner notes that claim 21 is rejected under 35 U.S.C. 112(a), and that the preceding limitation is, for purposes of examination, interpreted as “wherein numbers of bits of frequency-domain resource allocation fields are different in different DCI formats”).
Therefore, it would have been obvious for one of ordinary skill in the art before the effective filing date of the claimed invention to combine Moulsley ‘919’s network device that transmits DCI, to include Chen ‘921’s numbers of bits of time-frequency-domain resource allocation fields that are different in different DCI formats. The motivation for doing so would have been to enable a UE and a base station to determine what uplink resources to use when an actual interval for an uplink transmission is shorter than an assigned or intended interval for the uplink transmission (Chen ‘921, para 6-7).
Regarding claims 22, 26, and 30, Moulsley ‘919 in combination with Chen ‘921 discloses all the limitations with respect to claims 1, 10, and 21, respectively, as outlined above.
Further, Moulsley ‘919 teaches wherein determining the DCI format of the detected DCI according to the content of the CRC code of the detected DCI comprises: determining a value of a numerology according to the content of the CRC code of the detected DCI (col. 10:60-67, 15:37-59, and 22:32-36; predefined DCI formats have an associated CRC; the CRC is used by the UE to recognize the DCI, where the DCI contains the DCI format; thus, the UE determines the numerology that is the DCI format according to the CRC of the DCI); and
determining the DCI format of the detected DCI according to the value of the numerology and a correspondence relationship between different values of the numerology and the different DCI formats (col. 10:60-67, 15:37-59, and 22:32-36; the DCI message contains the DCI format; thus, the UE determines the numerology that is the DCI format according to the DCI format of the detected DCI; thus, the UE determines the value of the numerology that is the DCI format according to the DCI format of the detected DCI, and the 1:1 correspondence relationship between DCI formats and numerologies that are DCI formats; examiner notes that claims 22, 26, and 30 are rejected under 35 U.S.C. 112(a), and that the preceding limitation is, for purposes of examination, interpreted as “determining the value of the numerology according to the DCI format of the detected DCI and a correspondence relationship between the different DCI formats and different values of the numerology”).
10.	Claims 23-24, 27-28, and 31-32 are rejected under 35 U.S.C. 103 as being unpatentable over Moulsley ‘919, in view of Chen ‘921, and further in view of Xie ‘872 (US 2018/0234872, “Xie ‘872”).
Regarding claims 23, 27, and 31, Moulsley ‘919 in combination with Chen ‘921 discloses all the limitations with respect to claims 22, 26, and 30, respectively, as outlined above.
However, Moulsley ‘919 in combination with Chen ‘921 does not specifically disclose wherein different values of the numerology are used for different frequency bands.
Xie ‘872 teaches wherein different values of the numerology are used for different frequency bands (para 3 and 64; numerology that is physical layer basic parameters is different for different frequency bands).
Therefore, it would have been obvious for one of ordinary skill in the art before the effective filing date of the claimed invention to add features to the combined terminal device of Moulsley ‘919 and Chen ‘921, to include Xie ‘872’s numerology that is different for different frequency bands. The motivation for doing so would have been to address a problem in cellular communication systems that a multi-service requirement cannot be better met due to a fixed physical layer basic parameter of a carrier (Xie ‘872, para 3-4).
Regarding claims 24, 28, and 32, Moulsley ‘919 in combination with Chen ‘921 discloses all the limitations with respect to claims 22, 26, and 30, respectively, as outlined above.
However, Moulsley ‘919 in combination with Chen ‘921 does not specifically disclose wherein the numerology comprises a subcarrier spacing.
Xie ‘872 teaches wherein the numerology comprises a subcarrier spacing (para 3 and 64; numerology that is physical layer basic parameters includes subcarrier spacing).
Therefore, it would have been obvious for one of ordinary skill in the art before the effective filing date of the claimed invention to add features to the combined terminal device of Moulsley ‘919 and Chen ‘921, to include Xie ‘872’s numerology that includes subcarrier spacing. The motivation for doing so would have been to address a problem in cellular communication systems that a multi-service requirement cannot be better met due to a fixed physical layer basic parameter of a carrier (Xie ‘872, para 3-4).
11.	Claims 25, 29, and 33 are rejected under 35 U.S.C. 103 as being unpatentable over Moulsley ‘919, in view of Chen ‘921, further in view of Xie ‘872, further in view of Rong ‘358 (US 2017/0126358, “Rong ‘358”), and further in view of Kim ‘202 (US 2017/0111202, “Kim ‘202”).
Regarding claims 25, 29, and 33, Moulsley ‘919 in combination with Chen ‘921 and Xie ‘872 discloses all the limitations with respect to claims 24, 28, and 32, respectively, as outlined above.
Further, Chen ‘921 teaches wherein numbers of bits of a frequency-domain resource allocation field included in the different DCI formats are different from each other (para 104-105; the number of bits provided for uplink resource allocation is different for DCI format 0 and DCI format 1, where the uplink resources are the time-frequency resources that are physical resource blocks (PRBs); thus, numbers of bits of time-frequency-domain resource allocation fields are different in different DCI formats).
Therefore, it would have been obvious for one of ordinary skill in the art before the effective filing date of the claimed invention to add features to the combined terminal device of Moulsley ‘919, Chen ‘921, and Xie ‘872, to further include Chen ‘921’s numbers of bits of time-frequency-domain resource allocation fields that are different in different DCI formats. The motivation for doing so would have been to enable a UE and a base station to determine what uplink resources to use when an actual interval for an uplink transmission is shorter than an assigned or intended interval for the uplink transmission (Chen ‘921, para 6-7).
Although Moulsley ‘919 in combination with Chen ‘921 and Xie ‘872 discloses wherein numbers of bits of a frequency-domain resource allocation field included in the different DCI formats are different from each other, Moulsley ‘919 in combination with Chen ‘921 and Xie ‘872 does not specifically disclose different DCI formats corresponding to different subcarrier spacings.
Rong ‘358 teaches different DCI formats corresponding to different subcarrier spacings (para 22; different air interface configurations are associated with different subsets of DCI formats, where an air interface configuration includes sub-carrier spacing; thus, different DCI formats correspond to different subcarrier spacings).
Therefore, it would have been obvious for one of ordinary skill in the art before the effective filing date of the claimed invention to add features to the combined terminal device of Moulsley ‘919, Chen ‘921, and Xie ‘872, to include Rong ‘358’s different air interface configurations that include subcarrier spacing and are associated with different subsets of DCI formats. The motivation for doing so would have been to reduce the amount of processing resources used for blind detection performed by a UE (Rong ‘358, para 3).
However, Moulsley ‘919 in combination with Chen ‘921, Xie ‘872, and Rong ‘358 does not specifically disclose total numbers of bits included in the different DCI formats are different from each other.
Kim ‘202 teaches total numbers of bits included in the different DCI formats are different from each other (para 229; the number of information bits in the new DCI format 1A is different from that of the legacy DCI format 1A).
Therefore, it would have been obvious for one of ordinary skill in the art before the effective filing date of the claimed invention to add features to the combined terminal device of Moulsley ‘919, Chen ‘921, Xie ‘872, and Rong ‘358, to include Kim‘202’s number of information bits in the new DCI format 1A that is different from that of the legacy DCI format 1A. The motivation for doing so would have been to define a new Modulation and Coding Scheme (MCS) index and a new transport block size with respect to downlink data transmission having high modulation order (Kim ‘202, para 5 and 91).

Conclusion
Internet Communication
	Applicant is encouraged to submit a written authorization for Internet communications (PTO/SB/439, https://www.uspto.gov/sites/default/files/documents/sb0439.pdf) in the instant patent application to authorize the examiner to communicate with the applicant via email. The authorization will allow the examiner to better practice compact prosecution. The written authorization can be submitted via one of the following methods only. (1) Central Fax which can be found in the Conclusion section of this Office action; (2) regular postal mail; (3) EFS WEB; or (4) the service window on the Alexandria campus. EFS web is the recommended way to submit the form since this allows the form to be entered into the file wrapper within the same day (system dependent). Written authorization submitted via other methods, such as direct fax to the examiner or email, will not be accepted. See MPEP § 502.0.

	 Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 

	Any inquiry concerning this communication or earlier communications from the examiner should be directed to NEVENA SANDHU whose telephone number is (571) 272-0679.  The examiner can normally be reached on Monday-Thursday 9AM-5PM EST, Friday variable.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner's supervisor, Michael Thier can be reached on (571)272-2832. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system. Status information for published applications may be obtained from either Private PAIR or Public PAIR. Status information for unpublished applications is available through Private PAIR only. For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/NEVENA ZECEVIC SANDHU/Examiner, Art Unit 2474   
/MICHAEL THIER/Supervisory Patent Examiner, Art Unit 2474